Name: 87/37/EEC: Commission Decision of 15 December 1986 on the extension of the multiannual guidance programme for 1986 in respect of the fishing fleet submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2908/83 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  fisheries
 Date Published: 1987-01-20

 Avis juridique important|31987D003787/37/EEC: Commission Decision of 15 December 1986 on the extension of the multiannual guidance programme for 1986 in respect of the fishing fleet submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2908/83 (Only the German text is authentic) Official Journal L 017 , 20/01/1987 P. 0025 - 0027*****COMMISSION DECISION of 15 December 1986 on the extension of the multiannual guidance programme for 1986 in respect of the fishing fleet submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2908/83 (Only the German text is authentic) (87/37/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), and in particular Article 5 thereof, Whereas the duration of Council Regulation (EEC) No 2908/83 was extended until the end of 1986 by Council Regulation (EEC) No 3733/85 (2); whereas the German Government submitted on 27 February 1986 a programme providing an extension by one year until the end of 1986 of the previous programme covering the period 1 January 1983 to 31 December 1985 adopted by Commission Decision 85/277/EEC (3); whereas on 14 August 1986 it forwarded the latest additional information concerning the programme; Whereas, in accordance with the first paragraph of Article 3 of Regulation (EEC) No 2908/83, the time required for the execution of the programme covers at least the proposed duration of the common measure; Whereas the programme contains the information referred to in Article 4 of the Regulation; Whereas the German fleet must undergo further restructuring if its present fishing capacity is to be maintained in reasonable economic conditions; Whereas, given the particular difficulties encountered as regards the profitability of the inshore fleet, special attention must be paid to its restructuring; Whereas the programme may, having regard to production potential, the measures for the conservation and management of fish stocks, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme in respect of the fishing fleet forwarded by the German Government on 27 February 1986, as last supplemented on 14 August 1986, the main features of which are set out in Annex I hereto, is hereby approved subject to the provisions set out in Annex II hereto. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 15 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 1. (2) OJ No L 361, 31. 12. 1985, p. 78. (3) OJ No L 157, 15. 6. 1985, p. 1. ANNEX I MAIN FEATURES OF THE MULTIANNUAL GUIDANCE PROGRAMME IN RESPECT OF THE FISHING FLEET DRAWN UP BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 2908/83 1. Purpose of the programme - maintenance of fishing capacity throughout the period of application of the programme at the 1982 level, as regards the inshore fleet (cutter fleet), i.e. 23 300 grt and 126 000 hp (position at 31 December 1982), and at the end-1983 level as regards the distant-water fleet, i.e. 55 179 grt and 56 000 hp (position at 31 December 1983). With respect to these target capacities, due to the development in the construction of big cutters which have partially taken over fishing activities of the distant-water fleet, the statistical figures do not satisfactorily reflect this trend, - safeguarding the viability of mussel-fishing enterprises. 2. Areas concerned The programme is applicable to the four coastal Laender: Bremen, Hamburg, Lower Saxony and Schleswig-Holstein. 3. Duration The programme is valid from 1 January to 31 December 1986. 4. Objective of the programme The objective of the programme is to: - ensure a high level of profitability for the fishing fleet, - safeguard employment, - remedy supply shortages, - help maintain processing concerns. 5. The following measures are proposed to attain this objective 5.1. Construction Fishing capacity will be maintained by offsetting fleet additions by withdrawals of overall equivalence. 5.2. Modernization Modernization projects will mainly consist of work relating to crew safety and comfort and the improvement of on-board working conditions. 5.3. Shellfish-farming Modernization of mussel-fishing enterprises by aid for vessel modernization, and provision of aid for the development of oyster-farming. 6. Estimated investments required to attain the objectives set out in point 4 above and investment-forecasts (million ECU) 6.1. For vessel construction 23 construction projects requiring a total planned investment of 16 million ECU. 6.2. For vessel modernization 30 modernization projects requiring a total planned investment of 3,6 million ECU. 6.3. Aquaculture Modernization and extension of one mussel-farming undertaking and establishment of three oyster-farming undertakings, requiring a total investment of 2,85 million ECU. Planned annual national aid: 3,1 million ECU. The financial data, as well as the breakdown between various measures, are indicative. ANNEX II FINAL CONCLUSIONS 1. The Commission considers that the extension of the programme for 1986 submitted by the German Government as a framework for Community or national financing schemes constitutes a measure following the adoption of the common fisheries policy, to restructure the fleet to ensure satisfactory economic conditions for the fishing industry, and to improve the incomes to those employed in it. However, the aim of maintaining fishing capacity at its 1982 level as regards the inshore fleet (cutter fleet), and at its 1983 level as regards the distant-water fleet must be accompanied by a permanent system of management of fishing capacity in association with the management of fish resources. This system will have to involve surveillance of initiatives as regards construction of new vessels and modernization of existing ones, to ensure a balance between additions to and withdrawals from the fleet. 2. With a view to a clearer understanding of fleet statistics, the Commission requests the German authorities to take into account, in its statistics on the inshore fleet and the distant-water fleet, the development of a category of cutters which have taken over certain tasks of the distant-water fleet. 3. The Commission requests the German Government to ensure that measures taken by the regional or local authorities are compatible with this programme. 4. The Commission points out that the investment requirement contained in this programme does not imply any commitment as regards financial support from the Community.